DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Claim Status
Applicants' response and amendments to the claims, filed 10/6/2022, are acknowledged and entered.  Claims 1-10 have been cancelled by Applicant.  Claims 29-32 have been newly added.  Claims 17 and 20-32 are pending.

Election/Restrictions
The Election of Species Requirement set forth in the Restriction/Election mailed 08/17/2021 and Applicant’s election of the species nifedipine remain in effect.
Newly added claims 30-32 are withdrawn from consideration as being directed to non-elected species pursuant with the Requirement for Restriction/Election mailed 08/17/2021 and
Applicant’s Response to Election/Restriction filed 10/18/2021.  
Pursuant with the above, claims 17 and 20-29 are presently under examination to the extent that they read on a method of treating ocular cataract comprising administering the vasodilator nifedipine.

Status of Rejections Set Forth in the April 8, 2022 Final Office Action
In reply to the rejection of claims 17 and 20-28 under 35 U.S.C. §112, 2nd Paragraph, as set forth at p.4-5 of the previous Office Action dated April 8, 2022, Applicant now amends claim 17 to recite the administration is “to the patient by intraocular injection”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 17 and 20-28 under 35 U.S.C. §112, 1st Paragraph as introducing new matter by their recitation of “interocular” injection, as set forth at p.6-7 of the previous Office Action dated April 8, 2022, Applicant now amends claim 17 to recite the administration is “by intraocular injection”. Accordingly, the rejection is withdrawn.  
Applicants' arguments pertaining to the 35 U.S.C. 112, 1st Paragraph (Enablement) rejection of claims 17 and 20-28, as set forth at p.7-16 of the previous Office Action dated April 8, 2022, have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments as they pertain to this rejection are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 29 is objected to because of the following informalities:  a comma appears to be missing between the words “nisoldipine” and “elevidipine” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20-29 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment of ocular cataracts in a patient comprising intraocular administration an effective amount of a pharmaceutical composition comprising at least vasodilator and at least one pharmaceutical excipient.   The claims broadly encompass the treatment of ocular cataracts, regardless of cause, in any and all patients “in need thereof”, comprising intraocular administration of any chemical entity that dilates blood vessels, i.e., “a vasodilator”.
Applicant appears to suggest that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  Applicant does not, however, provide any medical or scientific basis for this assertion.  By Applicant’s logic, because smoking is a risk factor of both cataract formation and lung cancer, anticancer drugs that treat lung cancer should also treat cataracts, which a person of ordinary skill in the art would find to be unbelievable.  Indeed, Applicant admits that 20 years of cigarette abstinence did not reduce the incidence of cataract surgery to never smoker’s level. Specification at [0025].  Yet, a person of ordinary skill in the art would know that stopping smoking absolutely does reduce the risk of cardiovascular and peripheral vascular diseases, evidencing that cataracts and cardiovascular and peripheral vascular diseases are, quite simply, diseases/disorders having completely different pathologies.  Physical inactivity is also a risk factor of both cataract formation and cardiovascular and peripheral vascular diseases, yet a person of ordinary skill in the art would absolutely not conclude that increasing physical activity through exercise would treat cataracts. Furthermore, it should be noted that the lens of the eye is avascular, i.e., it does not contain blood vessels.  Dilating blood vessels with a vasodilator would have no effect whatsoever on the lens of eye as there are no blood vessels to dilate.
Applicant admits that there are no proven, published therapies that prevent, delay, or reverse cataract progression, which is also supported by the prior and contemporaneous art which explicitly states that “[t]he only available treatment for cataract is surgery”.  See Specification at [0018] and DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages) at the Abstract.  See also [0042] of the disclosure where Applicant acknowledges that no trial of calcium channel blockers, ACE inhibitors, or angiotensin receptor blockers for the prevention or treatment of ocular cataract was ever published. This, despite such calcium channel blockers, ACE inhibitors, and angiotensin receptor blockers being well-known therapeutically effective active agents for the treatment of numerous diseases and disorders in patients.
The Nature of the Invention and Breadth of the Claims weigh against enablement of the claimed invention.

The state and predictability of the art, and relative skill of those in the art
As discussed supra, the only available treatment for cataracts is surgery.  See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages).  A person of ordinary skill in the art would find it, quite simply, unbelievable that intraocular injection of a composition comprising “a vasodilator” would treat ocular cataracts.  The treatment of ocular cataracts with “a vasodilator” is not considered enabled.  No therapeutic drug (let alone a genus of drugs as broad as that presently claimed) has ever been found that can treat cataracts, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in the art of ophthalmology, proof must be provided that this revolutionary assertion has merits. It is well established in the art that the only available treatment for cataracts is surgery.  Therefore, a compound effective in treating ocular cataracts would be a revolutionary exception.  Applicant is asserting that he succeeded where others have failed. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Here, other than anecdotal reports in the disclosure, there is absolutely no factual evidence that any vasodilator is effective in treating cataracts.  Even here, it is not apparent whether Applicant actually treated patients or is presenting hypothetical examples.  For example, Applicant does not disclose of what the compositions were comprised, how much was administered, or by what objective measurements it was determined that a treated eye had “reduced symptoms of ocular cataract”.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cataracts, “[t]he only available treatment for cataract is surgery”. See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages). A vasodilator disclosed by Applicant to hypothetically be useful in treating and preventing cataracts (nitroglycerin) actually induces cataracts in cardiac patients through imbalance in redox status. See EL-GHARABAWY ET AL. (Therapeutics and Clinical Risk Management 2016:12, pages 1487–1496).  PETERS ET AL. (Regulatory Peptides, 2014, vol. 194-195, pages 36-40) teaches that administration of lisinopril to rats with streptozotocin-induced diabetes had “no effect” on cataract formation. (Abstract; Table 1.)  MADDALA ET AL. (PLOS ONE, May 2013, vol. 8, no. 5, e64676, 18 pages) teach that administration of the calcium channel inhibitors felodipine and nifedipine to organ cultured mouse lenses led to all lenses becoming opaque after 48 hours of treatment. (paragraph bridging pages 3-4; Figure 2.)
See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, the disclosure is anything but specific, broadly disclosing any vasodilator, in any amount, administered by any means, can both treat and prevent cataracts. See [0042] of the disclosure where Applicant acknowledges that no trial of calcium channel blockers, ACE inhibitors, or angiotensin receptor blockers for the prevention or treatment of ocular cataract was ever published.
The State and Predictability of the Art weigh against enablement of the claimed invention.


The amount of direction or guidance provided and the presence or absence of working examples
	The invention appears to be predicated solely on Applicant’s unsupported hypothesis that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  There is absolutely no evidence, however, either in the disclosure or the prior and contemporaneous art, that decreased blood supply is implicated in the genesis or progression of cataracts.  
The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat or prevent cataracts with any particular vasodilator, particularly in humans. Rather, Applicant broadly and generically discloses topical and intravitreal formulations comprise from 0.001 wt. % or less to about 50 wt. % or more of the active ingredient. Specification at [0117].  Applicant then discloses a topical formulation can be provided in the form of a carrier containing the vasodilator, e.g., 50 ppm or less to 1000, 5000, 10000, 50000, 100000, 500000 ppm or more of the vasodilator. Specification at [0119].  Applicant then discloses the vasodilator compositions may contain the vasodilator in an amount effective for the desired therapeutic effect. In some embodiments, the vasodilator compositions are in a unit dosage form and comprise from about 0.1 mg or less to about 5000 mg or more of vasodilator per unit dosage form.  Specification at [0156]. Effectively, Applicant doesn’t know how much of any given vasodilator need be administered to be an “effective amount” for treating or preventing ocular cataract in a subject.  
There is not a single working example of any pharmaceutical composition comprising any vasodilator for use in ocular administration.
The “Examples” appear to be hypothetical as Applicant does not describe of what the administered compositions were comprised, how much was administered, for how long it was administered, or by what objective metric is was determined the treated eye had “reduced symptoms of ocular cataract”.  Applicant merely states it “is observed”, but does not describe what “reduced symptoms” were actually observed.  Even if these examples are not hypothetical, there are, at best, anecdotal.  
Applicant does not disclose or describe any in vitro or in vivo preclinical models of cataract treatment or prevention that a person of ordinary skill in the art might use to evaluate any particular vasodilator for its effectiveness in treating or preventing ocular cataracts.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administering “a vasodilator” could be predictably used as a treatment for ocular cataract as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicant has presented a hypothesis that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  There is, however, absolutely no evidence, either in the disclosure or the prior and contemporaneous art, that decreased blood supply is implicated in the genesis or progression of cataracts.  There is also no evidence in the art that administration of therapeutic agents can treat or prevent cataracts as the prior art expressly and unequivocally states that “[t]he only available treatment for cataract is surgery”.  See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages) at the Abstract.  
Determining if any particular “vasodilator” would treat ocular cataract in a patient would require formulation of the vasodilator into a suitable dosage form (with only broad, generic guidance from Applicant), determining an effective amount of the vasodilator for treating or preventing ocular cataract via intraocular injection (with no guidance or direction from Applicant), and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment (with no guidance or direction from Applicant on such testing).  This amounts to undue experimentation given the nature of the invention, the breadth of the claims, the state and predictability of the art, the limited, broad, generic guidance and direction provided by Applicant, and the lack of objective working examples.  As noted supra, at the time Applicant’s application was filed a person of ordinary skill in the art would understand that “[t]he only available treatment for cataract is surgery”.  Applicant’s assertion that any and all vasodilators can not only treat but also prevent ocular cataracts is completely without scientific or medical basis.  Indeed, the only apparent basis for this hypothesis is that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  Applicant has presented no evidence whatsoever that decreased blood supply to the ocular lens is implicated in the development of cataracts.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Response to Arguments
Applicant now submits a declaration under 37 CFR 1.132 from the inventor describing three case studies where the inventor treated patients with diltiazem, amlodipine, or lisinopril to treat their high blood pressure. Declarant states that the Case 1 patient reported at his 6 month visit that his left eye cataract was completely resolved and his right eye cataract partially regressed so much so that his surgery was canceled. Declarant states that in the Case 2 patient “[o]ver the following months her posterior cataract completely resolved, a process that was directly observed by with the office opthalmoscope”.  Declarant states that in the Case 3 patient “[o]ver the next year her cataract and her vision improved significantly and this observation was confirmed by her ophthalmologist”.
	Declarant presents no objective evidentiary support for any of the purported treatments or observations.  Neither does Declarant state at what dose(s) the drugs were administered or how they were administered.  Declarant presents no objective factual evidence that it was administration of the diltiazem, amlodipine, or lisinopril that led to the purported resolution of the patients’ cataracts and no objective factual evidence that the patients had been diagnosed with cataracts.  
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, Declarant is the sole inventor of this application and therefore has a clear interest in the outcome of this case.  The strength of opposing evidence far outweighs the 3 anecdotal case studies presented by Declarant.  For example, at the time the application was filed it was well established in the art that “[t]he only available treatment for cataract is surgery”. See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages). Furthermore, a vasodilator disclosed by Applicant to hypothetically be useful in treating and preventing cataracts (nitroglycerin) actually induces cataracts in cardiac patients through imbalance in redox status. See EL-GHARABAWY ET AL. (Therapeutics and Clinical Risk Management 2016:12, pages 1487–1496).
Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991).  It is the disclosure, as filed, that lacks enablement because it does not enable a person of ordinary skill in the art to make and use the claimed invention with a reasonable expectation of success.  The anecdotal case studies described by Declarant are not acceptable to establish facts which the specification itself should recite. Furthermore, Declarant states that the drugs were given to resolve high blood pressure in the patients, which the Examiner construes to mean they were administered orally.  The claims, Specification and claims, however, are directed to administering vasodilators “by intraocular injection”, not systemically.  Thus, the case studies described by Declarant do not even fall within the scope of the disclosed and claimed invention.
Applicant alleges that the Office’s reasoning for the current rejection for lack of enablement was overturned in an analogous case related to claimed secondary medical uses. See In re Cortright, 165 F.3d 1353, 1349 (Fed. Cir. 1999).
In response, the Examiner submits that the facts in Cortright are not analogous to the present case.  In Cortright, the court held that the PTO improperly construed “restore hair growth” as claimed to require returning the user’s hair “to its original state”, that is, a full head of hair.  The working examples in Cortright disclosed results of only "three times as much hair growth as two months earlier," "filling-in some," and "fuzz," and the board reasoned this did not support the breadth of the claims.  The court in Cortright held that the PTO’s construction of “restore hair growth” was inconsistent with its previous definitions and with the disclosure. The court found that the examples disclosed by the patent show that subjects practicing this method experienced increased growth of hair compared to those using minoxidil alone.  The court found that, properly construed, claim 1 is amply supported by the written description because Example 1 discloses the amount of Bag Balm® to apply (about one teaspoon daily) and the amount of time (about one month) in which to expect results. These dosing instructions enable one of ordinary skill to practice the claimed invention without the need for any experimentation.
In contrast to Cortright, neither the present disclosure (nor Applicant’s Declaration) disclose the amount of vasodilator to administer intraocularly to treat cataracts in a patient and provide no objective, factual evidence that intraocular administration of any vasodilator treats cataracts.  The anecdotal reports presented by Declarant are not supported by sufficient factual evidence to establish that it was the administration of a vasodilator that led to the purported resolution of a patient’s cataracts.  Furthermore, there is no evidence that the calcium channel blockers, which were administered to treat high blood pressure, not cataracts, were administered intraocularly as disclosed and claimed.  Again, at the time the application was filed it was well established in the art that “[t]he only available treatment for cataract is surgery”.  Applicant is asserting he has accomplished something never before achieved in medicine – a pharmacological treatment of cataracts.  However, other than Applicant saying he did so via anecdotal case reports on systemically administered calcium channel blockers to treat high blood pressure, Applicant has presented no supporting factual evidence of therapeutic efficacy of intraocularly administered vasodilators in the treatment of cataracts. 
Applicant argues that that at least a claim directed to the class of vasodilators corresponding to calcium channel blockers should be enabled. For example, Claim 27 is directed to the class of vasodilators corresponding to calcium channel blockers, which is supported within the Specification and also by working examples provided within the declaration attached herein. This smaller genus of vasodilators is supported by at least two working examples from the specification. Additionally, directing the claims to a smaller genus of vasodilators that are calcium channel blockers constrains the Office’s arguments regarding any additional experimentation that might be required, or regarding any unpredictability within the same genus of compounds.
In response, the Examiner cites to KAMETAKA ET AL. (J. Pharmacol. Sci., 2008, vol. 106, pages 651-658) as factual evidence that a person of ordinary skill in art would not consider the effect of one calcium channel blocker as predictive of the effect of another.  In this regard, they teach administering two different calcium channel blockers, nifedipine and verapamil, to rats have streptozotocin-induced diabetes.  While they report that nifedipine “slowed the progression rate of diabetic cataracts”, verapamil “had no significant inhibitory effect on the diabetic cataract”. (Abstract.)
In conclusion, it is the position of the Examiner that if a person of ordinary skill in the art could have treated cataracts with a vasodilator, e.g., calcium channel blocker, with any reasonable expectation of success, the claims would be prima facie obvious as the prior art actually suggests such treatment.  See, for example, AT407482B, which discloses and claims the use of calcium channel antagonists “for the manufacture of a medicament against cataract in topical form”.  This suggestion in a single reference, however, must be viewed in light of actual in vivo testing demonstrating that verapamil, as disclosed and claimed in AT407482, “had no significant inhibitory effect on the diabetic cataract” (Kametaka et al.).  Similarly, CN106496245A discloses the use of lisinopril “to treat cataracts”.  CN ‘245 even administered lisinopril to rats and observed effects on the content of SOD and MDA in the ocular crystal which is purported to be evidence of an “anti-cataract effect of ocular lens lipid peroxidation”.  However, this teaching must be viewed in light of PETERS ET AL. (Regulatory Peptides, 2014, vol. 194-195, pages 36-40), who teach that administration of lisinopril to rats with streptozotocin-induced diabetes had “no effect” on cataract formation. 
The totality of the prior art, therefore, weighs heavily against enablement for such pharmacological treatment of cataracts as there is no factual evidence in the prior art of any vasodilator, e.g., calcium channel antagonist, being therapeutically effective in treating already formed cataracts.  At the time the application was filed, it was well-established in the medical field that “[t]he only available treatment for cataract is surgery”. See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages).
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	
 


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.